 
[header.jpg]
 
Mr. Francis Harte
Artio Global Investors
330 Madison Avenue
New York, NY 10013


November 23, 2011


Dear Mr. Harte:


We are pleased to confirm your employment, subject to the condition in paragraph
1, for the position of Chief Financial Officer and Managing Director at Artio
Global Investors Inc. (the “Company”), reporting to Richard Pell the Company’s
Managing Director and Chief Executive Officer.  Your office will be located in
New York City. This letter agreement, and any amendments thereto, (the
“Agreement”), sets forth the terms and conditions of your employment.  You will
also be subject to the general employment policies of the Company as established
from time to time, including those set forth in the Employee Handbook and Code
of Ethics.


1.  Term of Employment: Unless terminated earlier as provided below, this
agreement shall be effective from the date of the closing of initial
underwritten public offering of shares of the Company’s Class A common stock
(the “Effective Date”), and ending on December 31, 2013 (the “Initial
Term”).  The Initial Term shall be extended automatically for an additional year
at the end of the Initial Term, and on each additional anniversary thereafter,
unless either party gives at least 90 days written notice to the other that it
does not wish this Agreement extended.   (The Initial Term and any extended term
shall be referred to as the “Employment Term”.) During the Employment Term, you
shall devote your full time and efforts exclusively for the benefit of the
Company, unless otherwise agreed in writing.
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 


2.  Base Salary: Your starting base salary will be $300,000 per year, payable
semi-monthly (equivalent to $12,500), subject to required withholding and
deductions.  Your salary will be subject to review consistent with the Company’s
policies and practices and may be adjusted as deemed appropriate by the Board of
Directors of the Company in its sole discretion.


3.  Annual Bonus:  You will be eligible for an annual bonus award with respect
to each full calendar year during the Employment Term, subject to the terms and
conditions of the Company’s annual bonus plan as in effect from time to
time.  The amount of any such annual bonus shall be determined in the sole
discretion of the Company.  The annual bonus will be payable at the same time
that bonuses are generally paid to the Company’s employees.  Except as provided
below, bonus payments are not earned until payable.  You must be actively
employed by the Company and considered an Employee in Good Standing (as defined
in this Agreement) on the date any such annual bonus is paid in order to be
eligible to receive any annual bonus payment.


4.  Equity Grant:  You shall receive an initial grant of 81,086 shares of
restricted stock units of Artio Global Investors Inc. as of the Effective
Date.  Restrictions with respect to the restricted stock units shall lapse in
approximately equal installments over a five year period and shall be subject to
such other terms, conditions, restrictions and exclusions as shall be set forth
in the Artio Global Investors Inc. 2009 Stock Incentive Plan (the “Stock
Incentive Plan”) and your individual restricted stock agreement, the terms of
which documents will supersede any inconsistent provisions in this Agreement
except as to paragraph 6(b)(vii).

 
 

--------------------------------------------------------------------------------

 


5.  Other Employee Benefits:  You will no longer be eligible to make further
deferrals in the Artio Global Investors Inc. Incentive Award and Special
Deferred Compensation Award Program as of the Effective Date.  Except with
respect to the foregoing, you will be eligible to participate in the Company’s
other employee benefit programs, including the Stock Incentive Plan,  on the
same basis as similarly-situated employees of the Company.  The Company may
change the terms of the benefit programs offered to its employees from time to
time at its sole discretion, and the Company reserves the right to discontinue
any such programs at any time.  You will also be reimbursed for ordinary and
necessary business and travel expenses, properly documented and reported
pursuant to the Company’s policies and practices.


6.  Termination of Employment: Your employment may be terminated by you or by
the Company for any reason at any time prior to the end of the Employment Term,
provided that you give the Company at least 60 days advance notice of
resignation.  The provisions of this paragraph 6 exclusively govern your rights
upon the termination of your employment, and any payments and benefits paid to
you pursuant to this paragraph shall be the entire severance related payments
owed to you, and shall be in lieu of any severance benefits under the Company’s
or its affiliates’ severance plans (including without limitation the Artio
Global Investors Inc. Severance Pay Plan) and notwithstanding any provisions to
the contrary in such plans.
 
(a)           If your employment is terminated for “Cause” as defined below or
if you resign for any reason, you will be entitled to your unpaid salary and
accrued vacation (“Accrued Benefits”) through the date of your termination, and
you will not be entitled to any severance payments.

 
 

--------------------------------------------------------------------------------

 

(b)           If your employment is terminated by the Company without Cause
(whether or not related to a Change in Control) after the end of the Initial
Term, you will be entitled to: (i) the Accrued Benefits; (ii) continued payment
of your base salary for 12 months, to be paid through salary continuation in
accordance with the Company’s payroll procedures; (iii) a bonus payment equal to
the higher of (A) the average of the discretionary bonuses awarded to you during
the most recent three years or (B) the discretionary bonus awarded to you in the
immediately preceding year; (iv) an additional prorated bonus equal to the bonus
to be awarded as calculated in clause (iii) multiplied by the percentage of the
then-current year (calculated in days, with a start date of January 1) during
which you were employed prior to your receipt of notice of termination; (v)
continued receipt of medical and dental benefits under the Company’s benefits
plans on the same terms applicable to continuing senior executives until (A) the
end of the Employment Term, (B) the date you become eligible for coverage under
group medical and dental benefits of another employer or (C) such date when a
determination is made that the provision of medical and dental benefits are
discriminatory in accordance with applicable law under Section 105(h) of the
Internal Revenue Code, whichever is soonest, subject to the terms of the
applicable benefit plans then in effect; (vi) an amount in cash such that the
after-tax payment is equivalent to the amount of the pension contribution made
or credited to the pension plans in the immediately preceding plan year; and
(vii) continued vesting or lapse of restrictions of your initial restricted
stock unit award described in paragraph 4 above.  If provision of medical and
dental benefits are determined to be discriminatory, as described in paragraph
6(b)(v)(C), you shall receive a lump sum cash payment, within 30 days of such
determination, equal to the reasonable value of the Company’s provision of
medical and dental benefits for the remaining amount of time you shall continue
to receive base salary payments through the Company’s payroll system. 

 
 

--------------------------------------------------------------------------------

 

(c) If your employment is terminated by the Company without Cause (whether or
not related to a Change in Control), on or before the end of the Initial Term,
you will be entitled to the sums or benefits described in paragraphs 6(b)(i),
(iv), (v) and (vii), plus (i) continued payment of your base salary for 24
months, to be paid through salary continuation in accordance with the Company’s
payroll procedures; (ii) a bonus payment, equal to two times the higher of (A)
the average of the discretionary bonuses awarded to you during the most recent
three years or (B) the discretionary bonus awarded to you in the immediately
preceding year; and (iii) an amount in cash such that the after-tax payment is
equivalent to two times the amount of the pension contributions made or credited
to the pension plans in the immediately preceding plan year.
 
(d)  Notwithstanding paragraph 6(b) above, if your employment is terminated
without Cause within two years of a Change in Control that occurs on or before
the end of the Initial Term, you will be entitled to the sums or benefits
described in paragraphs 6(b)(i), (iv), (v) and (vii), plus the sums described in
paragraphs 6(c) (i), (ii) and (iii).
 
(e)  If your employment is terminated as a result of a Change in Control as that
term is defined in the Stock Incentive Plan, as amended from time to time, in
addition to the payments and benefits set forth in paragraph 6(b) or 6(d), above
as applicable, all of your unvested awards under the Plan will fully vest (and
all restrictions on such awards shall lapse) as of such Change in Control.

 
 

--------------------------------------------------------------------------------

 

(f)  If your employment is terminated due to death or Disability (as defined
below), you or your estate or legal representative shall be entitled to receive
the Accrued Benefits, and as applicable, the annual bonus and pro-rata bonus
described in paragraphs 6(b)(iii) and (iv), respectively, above.  In addition, a
percentage of awards under the Stock Incentive Plan referred to above, which
would have vested (or with respect to which restrictions would have lapsed) in
the year of your death, will vest (or will have restrictions lapse), which
percentage shall be calculated by dividing the number of days you were employed
in that year (beginning on January 1 with respect to annual bonus awards and
September 29 with respect to initial restricted stock unit awards) by 365.
 
(g)  If the Company elects not to enter into a new employment agreement with you
after the Employment Term, provided you are willing and able to continue to
provide services to the Company, and the facts and circumstances indicate that
you have had an involuntary separation from service within the meaning of
Section 409A (as defined in paragraph 6(h) below), you will be entitled to
receive, as if you had been terminated by the Company without Cause, the
payments and benefits set forth in paragraph 6(b), (c) or (d), above, whichever
would then be applicable.
 
(h)  If at the time of your termination of employment you are a “specified
employee” as defined in Section 409A of Internal Revenue Code of 1986, as
amended (“Section 409A”), you will not be entitled to any payments upon such
termination of employment until the earlier of (i) the date that is six months
after such termination of employment for any reason other than death or (ii) the
date of your death.  The preceding sentence will only apply if required to
comply with Section 409A.

 
 

--------------------------------------------------------------------------------

 

(i) If, within two years following a Change in Control, as that term is defined
in the Stock Incentive Plan, as amended from time to time, your employment is
terminated by you for “Good Reason,” you will be entitled to the benefits set
forth in paragraph 6(d) above as if you had been terminated without
Cause.  “Good Reason” shall mean, within two years following a Change of
Control, any of the following without your written consent: (i) a substantial
and material diminution of your responsibilities, duties, authority, title or a
change in your reporting structure; (ii) the failure by the Company to pay
compensation or provide benefits to you as and when required by this Agreement;
(iii) a material reduction in annual incentive compensation, except as a result
of neglect or failure in any material respect to perform or to discharge your
duties or the imposition of similar reductions affecting all senior officers of
the Company and its subsidiaries, or all senior officers of the successor to the
Company’s business; (iv) requiring you to relocate your office more than 40
miles from its present location; or (v) the failure by the Company to assign
this Agreement to any successor to the Company’s business; provided, however,
Good Reason shall not exist unless you have given the Company written notice
specifying a Good Reason event and the Company has failed to cure such event
within 30 days of having been given such written notice.


7.  Definitions:
(a) To be considered an “Employee in Good Standing,” you must not be in material
violation of this Agreement or any Company policy, must not have engaged in
conduct which would constitute Cause (as defined in this Agreement) and have not
given a notice of your intent to terminate your employment.

 
 

--------------------------------------------------------------------------------

 

(b) “Disability” means (i) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; (ii) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an employer-sponsored accident and health plan covering
you; or (iii) you are determined to be totally disabled by the Social Security
Administration.
 
(c) “Cause” shall mean willful failure to follow legitimate directions of your
supervisors after both notice and 30 days’ allowance to cure such failure was
given; neglect or failure in any material respect to perform or to discharge
your duties; gross negligence in the performance of your responsibilities; any
act or acts constituting a felony or any crime involving fraud, moral turpitude
or misrepresentation, or any violation of securities or other laws, regulations
or rules governing the Company’s or its affiliates’ business; any act or
omission which in the reasonable judgment of the Company could reasonably be
expected to injure the reputation, business or business relationships of the
Company or its affiliates; any breach of the policies of the Company and its
affiliates with respect to the conduct of its business or the trading of
securities; any material breach of any agreement between the Company and you by
which you may be bound.

 
 

--------------------------------------------------------------------------------

 


8. Confidential Information and Intellectual Property:  In order to perform your
duties for the Company or its affiliates, you will have access to confidential
and proprietary information of the Company, its affiliates, related entities,
and third parties doing business with the Company or its affiliates.  You agree
that your access to such information is intrinsic to and essential to the
success of your employment with the Company.  You further agree that, during
your employment with the Company and its affiliates and thereafter, you will not
make any unauthorized use or disclosure of Confidential Information (as defined
below) to which you had access as a result of your employment with the Company
or its affiliates.  Upon separation from employment with the Company, and upon
request, during your employment with the Company, you agree to return any and
all Confidential Information in whatever form it is maintained.
 
For purposes of this Agreement, “Confidential Information” shall mean any
confidential or private information not generally known to the public, including
business plans, opportunities, and strategies; marketing and merchandising
techniques and plans; information regarding the identity, finances, business,
pricing and trading terms, opinions, needs, requirements, desires, demands, or
practices of, or charges made to or by, clients or prospective clients of the
Company, its affiliates and related entities; information regarding contacts
with clients and potential clients; information regarding the identities,
skills, qualities, competencies, characteristics, expertise, or experience of
the directors, officers, or employees of the Company, its affiliates and related
entities; information regarding the compensation practices of, or payments made
to or by, the Company, its affiliates and related entities; the contents of
communications, oral or written, with, by, or between directors, officers,
employees, or agents of the Company, its affiliates and related entities;
intellectual property, such as trade secrets, designs, inventions, know-how,
manufacturing processes, product formulae, design specifications, writings and
other works of authorship, computer programs, and other works, whether
patentable or not.

 
 

--------------------------------------------------------------------------------

 

Nothing in this Agreement, however, shall prohibit you from complying with a
court order or other legal obligation to produce information, but you agree to
provide the Company notice (to the extent you are permitted to do so),
immediately upon becoming aware of any such obligation, or of any subpoena or
order, to produce information related to the Company, and to cooperate fully
with the Company in obtaining such protection as the Company deems appropriate.
 
You further agree that all work produced by you while employed by the Company or
in connection with your employment with the Company and all associated
copyrights and commercial proprietary rights are the exclusive property of the
Company.  You will return all such information, in whatever form, to the Company
upon separation from employment with the Company for any reason and, during your
employment, upon request from the Company.
 
Any non-disclosure provision in this paragraph does not prohibit or restrict you
(or your attorney) from responding to any inquiry, or providing testimony by or
before the Securities and Exchange Commission, FINRA (formerly the National
Association of Securities Dealers, Inc.), any other self-regulatory
organization, or any other federal or state regulatory authority.


9.  Non-Solicitation and Non-Competition:  In consideration of your employment,
the payments and benefits to be paid upon the termination of your employment as
set forth in paragraph 6, above, and the access to confidential information
provided by the Company in order for your to perform your duties, during your
employment with the Company and, for a period of 12 months following your
separation from employment with the Company, you will not, on your own behalf or
on the behalf of others, directly or indirectly, in any geographic area or
market where you have been involved with the business of the Company or its
affiliates:

 
 

--------------------------------------------------------------------------------

 

(a) Engage in or perform any services that involve the direct or indirect
responsibility for management, in whole or in part, of one or more investment
accounts or funds, or a group of investment accounts or funds, including
performing any senior management role involving authority over one or more
persons performing such investment management services.  This restriction does
not include managing your own investment accounts or those of your immediate
family.
 
(b)  Solicit or induce any person for the purpose of causing any funds or
accounts for which the Company provides investment management services to be
withdrawn from the Company or any affiliate.
 
(c) Solicit, induce, or influence, or attempt to solicit, induce, or influence,
any employee of the Company (other than clerical or secretarial staff) or any
affiliate to terminate his or her employment;
 
(d)  Recruit, hire, or assist in the recruitment or hiring of any employee of
the Company or any affiliate by any person, association, or entity not
affiliated with the Company; and
 
(e)  Solicit, induce, or influence, or attempt to solicit, induce, or influence,
any client of, or person or entity that is reasonably anticipated in the
following six months to become a client of, the Company or an affiliate to
reduce business with, or divert business from, the Company or any affiliate.

 
 

--------------------------------------------------------------------------------

 

The restrictions set forth in paragraph (a) above will not apply if, and only
if, the Company elects not to renew this Agreement or terminates this Agreement
for any reason other than for Cause as defined above. You agree that these
restrictions are reasonable in all respects and necessary to protect the
legitimate business interests of the Company and that the payments and benefits
in paragraph 6, above, are satisfactory compensation and consideration for such
restrictions.  You further agree that any breach of these obligations will
result in irreparable harm to the Company.  The Company reserves the right to
pursue all remedies available as a result of a breach of these provisions,
including, but not limited to, injunctive relief, as appropriate, and damages.


10.  Cooperation and Non-Disparagement:  During your employment with the Company
and its affiliates and thereafter, you agree that:
 
·
You will cooperate at the expense of the Company (except that you are not
authorized to retain legal counsel without the prior approval of the Company)
with any reasonable request from the Company or its authorized representatives
in connection with any internal or external investigation, matter before any
governmental agency, or legal proceeding; and

   
·
You will not make any comment or take any action which disparages, defames, or
places in a negative light the Company, its affiliates or related entities or
their past or present officers, directors or employees.



11.  Dispute Resolution and Jury Waiver:  You and the Company agree that any
dispute regarding the terms of this offer, or any aspect of your employment,
compensation or the termination of your employment will be decided by a court of
competent jurisdiction located in New York County, New York.  You and the
Company hereby agree to WAIVE A JURY TRIAL in all actions and proceedings
relating to or arising from your employment, including your compensation and the
termination of your employment.

 
 

--------------------------------------------------------------------------------

 


12.  Taxes and Withholding:  All payments or benefits provided under this
Agreement are subject to any applicable employment or tax withholdings or
deductions.  In addition, the parties hereby agree that it is their intention
that all payments or benefits provided under this Agreement be exempt from, or
if not so exempt, comply with, Section 409A and this Agreement shall be
interpreted accordingly.  You hereby are advised to seek independent advice from
your tax advisor(s) with respect to the application of Section 409A to any
payments or benefits under this Agreement.  Notwithstanding the foregoing, the
Company does not guarantee the tax treatment of any payments or benefits under
this Agreement.


13.  Successors:  You may not assign any rights and obligations created by this
Agreement.  The Company, however, may assign this Agreement and all rights and
obligations it creates to any successor to the Company’s business.


14.  Construction of Agreement and Controlling Law:  Except as specifically
provided for herein, this Agreement shall constitute the entire understanding
relating to your employment.  No delay by either party in exercising any rights
under this Agreement shall operate as a waiver of such right or any other
rights.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the other provisions of
this Agreement shall remain in full force and effect, and the provisions that
are determined to be invalid, unenforceable, or unlawful will either be limited
so that they will remain in effect to the extent permissible by law, or the
court may substitute, to the extent enforceable, provisions similar thereto so
as to provide, to the fullest extent allowed by law, the benefits and
protections intended by this Agreement.  This Agreement may not be amended
unless any such amendment is made in writing and executed by the Chief Executive
Officer of the Company and you.  Subject to its obligations hereunder, the
Company and its affiliates reserve the right to amend, modify or terminate any
of its or their employment policies, employee benefit plans, incentive
compensation arrangements at any time and, thereby, to modify the terms and
conditions of employment generally applicable to all employees at any
time.  This Agreement shall be governed by the laws of the State of New York,
excluding its conflict-of-law principles.

 
 

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of this Agreement by signing and returning a
copy of this Agreement to Barbara Hahn, Head of Human Resources within ten
business days of receipt.  By signing below, you also agree to waive any past
express or implied contract of employment which might otherwise have arisen
during your prior conversations. Consequently, as of the Effective Date, this
Agreement supersedes any prior letters or agreements of employment or
engagement. It likewise supersedes any prior understandings, conversations or
agreements, verbal or in writing, regarding your employment ¾ past and future ¾
with Artio Global Investors Inc., Artio Global Management LLC or any affiliated
company, and it constitutes the full understanding between you and the Company.


Very truly yours,


Artio Global Investors Inc.


by:
/s/ Richard Pell
 
by:
/s/ Barbara Hahn
 
Richard Pell
   
Barbara Hahn
 
Managing Director
   
Senior Vice President &
 
Chief Executive Officer
   
Head of Human Resources
 
 
   
Artio Global Management LLC
          Accepted:       by:
/s/ Francis Harte
   
November 23, 2011
 
Francis Harte
   
Date

 
 
 

--------------------------------------------------------------------------------

 